﻿
It gives me pleasure to begin my statement by congratulating you, Sir, on the great trust accorded you by· the representatives of Member States in electing you President of the General Assembly, to wish you every success in your task.
I should also like on this occasion to express my appreciation for the efforts of your predecessor, Mr. Choudhury, President of the last session of the General Assembly, who was entrusted with important tasks.
More than seven years have now passed since the outbreak of the conflict between Iraq and Iran, during which time it has been discussed on many occasions in both the General Assembly and the Security Council. On all those occasions we expressed our views on the subject and my present statement will be limited to it alone.
The war imposed on Iraq, as representatives know, is in the forefront of the Issues that concern my country at present and is also in the forefront of the Issues which preoccupy this Organization and the international community.
Members will no doubt recall that 1986 was an important year in the course of the aggressive, expansionist war imposed by the Iranian regime on Iraq. In February of that year the Iranian regime invaded and occupied the Iraqi port city of Pao following its consideration of the grave situation in the area resulting from that act of aggression, the Security Council on the twenty-fourth of that month unanimously adopted its resolution 582 (1986), which the members of the Council formulated independently, uninfluenced by either party to the conflict, and in which they set out the procedures for a comprehensive settlement in accordance with, the provisions of the Charter and the rules of international law. In the face of the rejection of that resolution by the Iranian regime, the Security Council considered the conflict once again and adopted unanimously, on 8 October 1986, resolution 588 (1986), which affirmed the necessity of compliance with the previous resolution. Once again the Iranian regime rejected the resolution - a matter which led the Security Council to issue its statement of 22 December 1986 in which it reiterated its call for implementation of the comprehensive settlement procedures set forth in its resolution 582 (1986). The Iranian regime rejected that call, too Throughout that period the Iranian regime was making preparations for a large- scale operation to invade Iraq which its leaders named "the final and decisive offensive". At the same time, those very leaders were preparing for a meeting of their agents in Tehran for the purpose, as they claimed, of "determining the future of Iraq" in all its aspects. The said meeting began on 24 December 1986 and continued until the twenty-ninth of the same month, with direct and active participation of Iranian officials at the highest levels. On the night of 24/25 of that month, while the meeting was still in session, the Iranian regime launched a new invasion with the object of occupying the Basrah area, when its attempt was foiled, it undertook another operation on the night of 8/9 January 1987, also in the Basrah area. Yet another attempt was staged on the night of 13/14 of the same month in the central area of the front.
The aims the Iranian regime intended to achieve by those operations are quite clear. Having failed over six years to occupy the whole of Iraq by large-scale offensives launched every year, that regime, in December 1986 and January 1987, targeted the Basrah area with a view to establishing therein a puppet government controlled by Iran, and proceeding thereafter to realize its dream of occupying the whole of Iraq, threatening the Arab Gulf States, and achieving regional expansion at their expense. The Israel people and its armed forces, however, thwarted those pernicious designs by dint of an ability based on deep faith in what is right and on the just cause of self-defence in the face of aggression and evil. 
Amidst these grave developments, on 13 January 1987 the Secretary-General of the United Nations issued a call for a meeting of the Security Council at the foreign ministers' level to discuss the situation between Iran and Iraq. The Secretary-General's initiative reflected a heightened state of concern for the grave implications of the continuation of the aggressive, expansionist war waged by Iran against Iraq. The intensified international efforts undertaken on the basis of this initiative were crowned by the unanimous adoption on 20 July last of a binding Security Council resolution, namely, resolution 598 (1987), which expressed the wish of the international community to achieve peace without delay and promote a comprehensive, durable settlement of the conflict.
Iraq expressed its position on the resolution in clear terms only two days after its adoption: it welcomed the resolution on the basis of a firm position of principle rooted in a commitment to peace and faith in resolving the conflict by peaceful means. Iraq stressed that it was prepared to implement the resolution as an indivisible whole and that it was keenly interested in having its provisions applied in full.
Now Iraq did not welcome the resolution because it was an Iraqi resolution; nor did it do so because the resolution entailed any gains for Iraq. As a matter of fact, all the considerations pressed by Iran and those who worked behind the scenes in the Security Council to further Iran's interests were included in that resolution. Iraq welcomed resolution 598 (1987) because, in its view, it was a balanced resolution which contained the elements for a comprehensive settlement and because from the very beginning Iraq adopted the position of accepting the settlement of the conflict by peaceful means through the international Organization, on the basis of the Charter and international law.
By contrast, from 20 July to date, the Iranian regime has manoeuvred for position vis-à-vis the resolution and engaged in procrastinatory and delaying tactics, while contriving such ruses in expressing its position on the resolution as have no parallel in the history of dealing with Security Council resolutions. This attitude of Iran can mean only rejection of the resolution and insistence on continuing the war and aggression. Then, after the Secretary-General's visit to Tehran the Iranian regime began to present its position on the resolution in evasive terms by focusing on the question of responsibility for starting the aggression as the principal issue - and that was what the President of Iran focused on in his statement here.
I shall therefore concentrate in my statement on this important question and its details so as to reveal the truth and make it clear to representatives as it is, not as those who call for the continuation of the war, the killing and destruction wish to project it - although we have explained this Question on previous occasions and in many documents circulated in this Organization, the Non-Aligned Movement, the Organization of the Islamic Conference, and to the Member States.
In 1979 when the new regime came to power in Iran, Iraq made a point of establishing good-neighbourly relations with it. That position by Iraq was an extension of its foreign policy and consistent with Iraq's paramount interests on the national and international levels. Iraq had among its priority concerns to ensure continuation of the comprehensive development plan that it had launched following the July 1968 Revolution, the advancement of the standard of living of the Iraqi people, the achievement of general evolution in the economic, cultural and social fields, and construction of the political and social institutions that enable the people to exercise their democratic rights.
In the field of external relations the objectives of Iraqi foreign policy included the achievement of stability in the region, non-intervention in the internal affairs of neighbouring countries, and settlement of differences by peaceful means. Those were the principles proclaimed in President Saddam Hussein's declaration of February 1980. It was a policy which it pursued both officially and actually, internally and externally, and which qualified Iraq to be selected to host the Seventh Summit Conference of the Non-Aligned Movement and the Second Summit Conference marking the twentieth anniversary of the Organization of Petroleum Exporting Countries (OPEC).
The basic interests of Iraq and its prominent international position were most closely linked to the preservation of security and stability and the maintenance of the best of relations with its neighbours and the other countries of the world. Iraq had no interest in creating problems either with those neighbours or with any other country of the world. In line with that approach in its foreign policy, Iraq gave the new regime in Iran a friendly reception and was among the first States to accord it recognition. At a meeting with the Minister of Foreign Affairs of Iran at the Havana Conference in 1979, President Saddam Hussein emphasized Iraq's concern to maintain neighbourly relations based on non-interference in internal affairs and co-operation aimed at serving the Interests of peace and stability in the region. Iraq emphasized this approach again at a meeting of the Ministers of Foreign Affairs of the two countries at the United Nations.
The Iranian regime, on the other hand, pursued an entirely different policy from the very beginning. The Iranian regime has, since its inception, maintained a hostile attitude towards Iraq. The regime  leadership expressed that attitude even before it came to power when, during his stay in France in 1978, Khomeini declared that changing the Government of Iraq constituted one of his priority objectives.
The Iranian regime, by reason of its ideology based on the theory of the divine jurisdiction of the claimed Imam over the whole Muslim community in the world as expounded in Khomeini's book The Jurisdiction of the Pagih, that is, the leading theologian - a book which assumes in the Iranian system the same role as that of Hitler's Mein Kampf in Nazi theory - proclaims the principle of the exportation of the revolution outside Iran as a binding obligation on the constitutional authorities of the Iranian State. That is why work on the so-called export of the Iranian revolution has been the main preoccupation of the Iranian Government, the most important element in defining its external relations and activities, and the major cause of all the aggression, disorder and insecurity from which the region has been suffering from the time that regime came to power in Iran until today· In line with this anomalous course which it has insistently pursued, the Iranian regime has not concealed the fact that the primary objective of its revolution-exporting programme is to destroy the political and social system of Iraq, occupy Iraq and annex it as an Iranian dependency.
While the occupation and subjugation of Iraq continue to be the primary objectives of Iranian expansionist plans, they are not by any means the only objectives. Ever since its inception the Iranian regime has resorted to terrorism and subversion and conducted propaganda campaigns against all the countries of the region and many countries of the world. It has committed open, armed aggression against Kuwait, Saudi Arabia and other countries of the region; and Iranian armed forces have occupied parts of Lebanon and raised the Iranian flag there.	-
It was supposed that relations between Iraq and Iran would be governed by a standing Agreement, namely, the 1975 Agreement. The 1975 Agreement, with its special characteristics, had been concluded to regulate border issues between the two countries and questions of security and stability along these borders as well as to ensure non-interference in internal affairs. Article 4 states that any violation of any part of the Agreement shall constitute a violation of the Agreement as a whole.
From the beginning the Iranian regime proceeded to attack this Agreement and to treat it as suspect. Officials of the regime at various levels began to issue declarations of non-compliance with its provisions. Those declarations are documented in the records we have submitted to this Organization and to other international bodies and institutions. Furthermore, the Iranian Government brought back to Iran the puppet Barzani gang of plotters, who pose a threat to the unity of Iraq, and assisted that gang in committing acts of sabotage against Iraq. Iran had supported that same gang in all sorts of ways before the conclusion of the 1975 Agreement, but then ceased to support it, in compliance with the provisions of that Agreement.
These attitudes and acts constitute a deliberate, flagrant violation of the 1975 Agreement, as does the violation of other clauses providing for the return of Iraqi territories which Iran has been occupying since the time of the Shah's regime, and constitute an assault on the Agreement as a whole. By committing these deliberate acts Iran brought back the state of insecurity and instability along the common borders of the two countries. This state of affairs was the actual beginning of Iran's aggression against Iraq.
Those hostile acts and attitudes, which threaten Iraq's sovereignty and its internal security and stability, continued throughout 1979 and for the first nine months of 1980. Iraq was careful to deal with these issues by diplomatic means and through dialogue. On scores of occasions Iraq drew the attention of the Iranian authorities to the fact that those acts constituted violation of the 1975 Agreement. On 27 June 1979 Iraq requested the Iranian Government to clarify its position on that Agreement. In spite of the gravity of this question as far as the relations between the two neighbouring countries were concerned, Iran did not take the trouble to respond to that substantive Inquiry from Iraq.
Those violations were accompanied by other acts of no less gravity, all of which moved in the main direction of threatening Iraq's sovereignty and security and attempting to place Iraq under Iranian hegemony. During 1979 and 1980 countless feverish statements, declarations and speeches issued almost daily from officials of the Iranian regime calling: for changes in the political and social system of Iraq; for the promotion of acts of disorder and terrorism in Iraq and the employment of inhabitants of Iranian origin actually to commit such acts; for citizens to boycott and oppose the national authority and to paralyse governmental machinery; for the armed forces to rebel against authority, desert their barracks and evade national service; and openly for the assassination of political leaders in Iraq. I refer in particular to the statements made by the former Foreign Minister of the Iranian regime, Sadeq Ghotbzadeh, in Damascus on 27 April 1980, in which he announced an alleged plot against the life of the President of the Republic of Iraq.
What was even more serious, Iranian officials began to speak openly and publicly of using their armed forces to achieve their designs against Iraq. I made special reference to the speech by the President of the Republic of Iran, Abol Hasan Bani-Sadr on 11 April 1980, in which he said:	·
"When the Iranian army moves west no power on earth can stop its march to Baghdad."
No less serious was the announcement by Ghotbzadeh, the Foreign Minister, on 9 April 1980 that his Government had decided to overthrow the Iraqi Government, or his announcement the day before that Baghdad and Aden were Persian.
Iranian officials at the time considered the making of ever more threatening statements against the security and sovereignty of Iraq to be a basic means of promoting their influence within the new regime and climbing to ever higher positions in the Iranian power structure, on the supposition that he who proved to be the roost extreme in that area would be closer to the Khomeini line of exporting the revolution and would thus be closer to his heart.
With the continuation of these political and propaganda campaigns and campaigns of subversion to undermine security and stability, the Iranian regime began to use the force of arms against Iraq to achieve its aggressive aims. In the period from February to September 1980 Iranian aircraft committed 249 violations of Iraqi air space. There were 244 instances of Iranian armed forces firing across the border and on Iraqi border posts or subjecting them to attacks and artillery fire and obstructing navigation in Shatt al Arab, the vital artery of Iraq. We were also three instances of firing upon Iraqi civilian aircraft and seven instances of shelling Iraqi economic installations. 
In all these deliberate acts Iraq would give warning, call attention and engage in dialogue by diplomatic means in the hope that the Iranian regime would listen to the voice of reason and good sense, conform to the rules of international conduct and obey the dictates of international law. in 293 notifications by official memoranda dispatched to the Iranian authorities concerning these violations in the period from 5 March 1979 to 30 October 1980 the Iraqi Government drew attention to the risks involved in these acts and warned against their grave consequences for the relations between the two countries, but to no avail. The Iranian leaders continued to escalate their threats against Iraq and to compete with each other in discovering the best means to export their backward revolution to Iraq.
On 4 September 1980 the Iranian regime moved to a dangerous level in its plan of aggression against Iraq. Iranian armed forces used heavy 175-millimetre artillery to shell the towns of Khaneqin, Mendell, Zirbatya and Naftkhaneh. Iranian artillery fired on these Iraqi towns from the Iraqi territories which it had refused to deliver back to Iraq as dictated by the 1975 Agreement and on which it had amassed military forces. The Iranian Government thereby deliberately threatened Iraq's sovereignty and security in two ways: on the one hand by a deliberate military occupation of Iraqi territory and on the other by a deliberate shelling of Iraqi towns by heavy artillery from that Iraqi territory.
Although Iraq, by a memorandum dated 7 September 1980, called Iran's attention to this conduct, which was in contravention of its international obligations, and requested it to remove its military encroachments on Iraqi territory, Iranian artillery fire continued unabated. Iraq was therefore obliged again to notify Iran by an official memorandum dated 8 September that it was compelled to exercise its right to legitimate self-defence under the Charter and international law by removing the Iranian occupation forces should Iran fail to stop its military transgressions against Iraqi sovereignty and territorial integrity·
Rather than respond to the Iraqi representations the Iranian authorities continued their military attacks on Iraq. We were therefore obliged for the third time, on 11 September 1980, to deliver to Iran a detailed official memorandum in which we suggested that the Iranian leadership seek the view of its organs responsible for border affairs and agreements as to the validity of the Iraqi position based on the binding commitments undertaken by both countries under the 1975 Agreement. The memorandum further urged the Iranian Government to realize that to attack heavily populated cities with their civilian inhabitants, as it did when it shelled Khaneqin and Mendel, could not be taken lightly; it was a grave matter which Iran should be careful to avoid if it did not wish the relations between the two countries to suffer serious deterioration· It is to be noted that on all occasions Iraq was careful to remind the Iranian Government of its International obligations, including the 1975 Agreement. It is also necessary to make note of the fact that as late as 11 September 1980 Iraq stressed to Iran, albeit for the last time, the need to abide by the provisions of the 1975 Agreement. How did Iran respond? Iran did not reply to our diplomatic memoranda in kind but resorted instead to threats and denunciations and continued to use military force against Iraq’s borders, cities, economic installations and essential facilities.
Having long suffered all this with patience and made countless efforts to resolve matters, the Iraqi Government, faced with clear evidence and with the failure of the Iranian Government to respond to this historic memorandum, became convinced that the Iranian Government's violations of the elements of the comprehensive settlement contained in the 1975 Agreement were deliberate in character. Iraq therefore had no choice but to consider that Agreement and all subsequent agreements based thereon null and void, having regard to the fact that Iran had already nullified them by word and deed. Iraq's position was in accordance with the provisions of clause IV of that Agreement and article 4 of the Treaty on international Boundaries and Good-Neighbourliness, based on the Agreement.
By accusing Iraq of nullifying the 1975 Agreement, Iran wants this Assembly and ourselves to ignore its own violations of the Agreement, whether those relating to Iraq's territorial sovereignty or external and internal security or those relating to non-intervention in its internal affairs, while maintaining at the same time, without officially recognizing the Agreement, the privileges therein accorded Iran to delimit boundaries in Shatt al Arab on the basis of the Thalweg line. The Iraqi diplomatic and legal attempts to draw Iran's attention to the gravity of the acts of aggression and threats it was committing and warning it against the dire consequences of such acts on the relations between the two countries were responded to by Iran with more threats and the increased use of military force.
Iran continued to escalate the conflict. As from 19 September 1980 it intensified its heavy artillery fire and air attacks on heavily populated residential complexes and vital economic installations in Iraq as well as on Iraqi and foreign merchant shipping entering and leaving. Furthermore, the Iranian authorities announced the closure of the Strait of Hormuz to Iraqi navigation and declared a general mobilization, while amassing military forces in huge numbers along the borders and embarking upon a large-scale military operation openly using regular forces.
Effective from 18 September 1980 the Iranian armed forces issued four military communiqués on their activities. In the third communiqué, issued on 19 September 1980, Iran stated that it used its air force in its military operations, in the fourth communiqué, issued on 19 September 1980, the Iranian authorities boasted that the fields of Naftkhaneh, an important Iraqi oil area, had been set on fire·
The military operations undertaken by Iraq with effect from 7 September 1980 to expel the Iranian forces which were occupying its territory and shelling its border cities from that selfsame occupied Iraqi territory, as well as the military operations undertaken on 22 September 1980 to face the Iranian troops amassed on Iraqi borders with the object of effecting a deep incursion into Iraqi territory order to attain their aggressive and expansionist objectives against Iraq, were < purely defensive in character· In September 1980 Iraq had two options and no other: either to submit to the Iranian aggression aimed at the occupation of Ir. and its conversion into an Iranian province or to exercise legitimate self-defend. All of these attitudes adopted and actions taken by Iran had happened before 22 September 1980 and constitute a flagrant violation of a number of principles rules of international law governing friendly relations among States as codified the Declaration on Principles of International Law concerning Friendly Relations and Co-operation among States, which the General Assembly approved by consensus its resolution 2625 (XXV) of 24 October 1970, chief among which are the principle; of good-neighbourly relations, the principle of non-intervention in internal affairs of States, the principle of sovereign equality of States and the principle that States shall fulfil their international obligation in good faith. 
Moreover, the net result of the actions of the Iranian Government - which was the first to use military force against Iraq, with effect from 4 September 1980, and even before that date - fall within the concept of direct armed aggression as laid down by the definition of aggression which the General Assembly approved by consensus in its resolution 3314 (XXIX), of 14 December 1974,
On the other hand, the measures taken by the Iraqi Government since 4 September 1980 to counter the Iranian aggression are consistent with the right of legitimate self-defence because they meet the conditions of necessity and reasonableness established by international law for the legitimate exercise of this right. Iran, whose President spoke before the Assembly a few days ago, wants the Assembly and the Security Council to forget all these acts of aggression and actions contrary to international law and the nature of relations between States In modern times, and to believe instead its allegation that Iraq committed aggression against it.
Iran claims that Iraq has not resorted to political means to resolve the conflict and that it has waged war against Iran with a view to overthrowing the Iranian regime· Let us ask ourselves this· Did not all the efforts made by Iraq from February 1979 to September 1980, the latest of which being our memorandum of 11 September 1980, constitute political and diplomatic processes for resolving problems? Is it not Iraq that welcomed the establishment of a Republic in Iran, invited its Prime Minister to visit Iraq, sent congratulatory messages to its leadership and dispatched 293 notifications in diplomatic memorandums cautioning Iran against threats to Iraq's sovereignty and security? Is it not Iran that has heaped abuse on Iraq, threatened its security and stability insistently sought to change its political and social system, considered Khomeini to be Iraq’s guardian, used military force to violate Iraq's borders and threatened to invade its capital and erase it from the map of the region?
Which of the two parties has rejected dialogue and the mediation of friends to resolve the problems between the two countries? In a speech he made in April 1980 Iran's then President, Bani-Sadr, boasted to his audience that President Saddam Hussein had on three occasions sought to send mediators to resolve the problems with Iran and that he, Bani-Sadr, had refused to talk to them. Any fair-minded person must ask himself this: was Iraq alone in being unable to resolve its problems with Iran by diplomatic means at that time, or was the entire world at a loss as to how to deal with that anomalous, aggressor regime, which has no respect for international law or established custom in State relations, and is thus unable to this day to resolve its problems with that regime?
Let us go back to 1979 and 1980 and go over the daily events one by one, and ask the States of the region and those other States that have had problems with Iran which of them has been able to establish a constructive dialogue with the Iranian regime on the basis of international law, the rules of international conduct and mutual respect for sovereignty and interests. Has Kuwait, or Saudi Arabia, or Bahrain, or the Soviet Union, or the United States, or Prance or Britain? Which State, big or small, whether near Iran, far away from Iran or neighbouring Iran, was able at that time, or is able even today, to resolve its problems with Iran through dialogue, on the basis of international law and the rules of conduct in today's world? There are 1,001 proofs that the whole world has suffered and continues to suffer from deliberate Iranian violations of international law and agreements and breaches of contracts signed between Iran and the countries of the world, as well as from Iranian terrorist plots, Iranian audacities and Iranian rejection of dialogue. Perhaps former Secretary- General Waldheim' s notes on his visit to Tehran provide the best proof of what we have stated and of the way the Iranians have conducted their talks even with the representatives of our international Organization.
The world has witnessed many conflicts, which had their origin in various causes, and it continues to witness many such conflicts. What should a Member State of the United Nations do when an armed conflict arises between it and another State? In this world to which we all belong there is an international authority concerned with security and stability in the world. That authority is the Security Council, On 28 September 1980, having met and considered the situation between Iraq and Iran, the Security Council adopted resolution 479 (1980), which called for the cessation of hostilities and the initiation of negotiations. Iraq, a responsible Member of the United Nations, which believes In the United Nations Charter and in the laws and rules governing relations among States, accepted that resolution immediately, Iran, however, which has refused to resolve the problems with Iraq by political means, through negotiations, and which believes In using means that contravene international law and custom with a view to threatening the sovereignty and security of Iraq, refused to accept Security Council resolution 479 (1980) and. Instead, has Insisted on continuing the war to this day.
Just as it refused to abide by the will of the International community and end the war in September 1980. So Iran has refused to resolve the conflict through other international organizations and bodies, such as the Organization of the Islamic Conference and the Non-Aligned Movement, by seeking, as in the case of the United Nations, to impose conditions which are contrary to international law and to the concepts of the age, with a view to enabling Iran to attain all its expansionist aims based on the theory of exporting the revolution, which is the root cause of all the problems plaguing the region today.
Today we have a huge dossier of Security Council and General Assembly resolutions and of the decisions and appeals of the Non-Aligned Movement and the Organization of the Islamic Conference, all of which call for the settlement of the conflict between Iran and Iraq by peaceful means on the basis of the Charter of the United Nations, international law, the principles of the Non-Aligned Movement and the Islamic principles. Iran has rejected all these calls, while Iraq has accepted them all. If a country had truly been the victim of aggression, could it have rejected all those International efforts over a period of seven years and all those international appeals and calls. Insisting all the time on war, slaughter and destruction? Is not this attitude, rather, one characteristic of a covetous aggressor harbouring aggressive, expansionist designs? Which of the two parties to the conflict has considered the war a gift of God and a suitable occasion for liquidating internal opponents, allowing the revolution to strike root and getting rid of the older generation and a newer one? 
The declarations of Khomeini and all Iranian officials made since September 1980 until today have sung the praises of war and recounted its virtues and implications for the survival of the regime and the regime's ability to crush its opponents. Those declarations have also extolled the war's implications for the growth of Iran's Influence in the region and at the International level. Could war be an imposed situation on a regime that glorifies war in that manner? Or, rather, is it not that that regime Itself wanted this war and imposed it on Iraq and on the countries of the region, thus involving the international community as a whole in its effects? Who other than the aggressor Iran - which insists on exporting its backward revolution with its heinous crimes, which insists on bringing the countries of the region under its control and which Insists on resorting to terrorist means In all countries of the world - bears the responsibility for this war and for the slaughter and destruction which have been going on for more than seven years?
The statements made by the leadership of the Iranian regime seven years ago and the statements they hysterically keep repeating today are enough to enable us to determine the side which has Initiated aggression and war and which is unable to survive without war, to say nothing of its responsibility for the continuation of the war, despite all the well-intentioned efforts that were made and continue to be made to end it. By concentrating on a three-week period of conflict between two neighbouring countries, after which the Security Council intervened, Iran tries, through lies, to present a topsy-turvy view of things. It wants us to forget all the acts of aggression and subversion and all the violations of international law which it committed against Iraq and all the countries of the region before, during and after that period. It wants the world to forget the death, slaughter and destruction which has continued for seven years because of its insistence on war, its refusal to abide by international law and its rejection of the jurisdiction of the international organization over the conflict, as well as its insistence on its own methods and concepts to resolve this conflict by force, terrorism and blackmail.
I have called to mind what happened in 1979 and 1980 before the outbreak of the conflict between Iraq and Iran and I have cited the aggressive acts of Iran against my country and its threats to the sovereignty and security of Iraq. You, Mr. President, together with all the Members of the international Organization, know what is going on in the region now and what Iran does and says against the other States. You no doubt have heard of the missiles which Iran has launched against a small, peaceful country like Kuwait, and you know of the continuous threats to Kuwaiti shipping. You know of the impudent threats Iran has directed against Saudi Arabia and of its aggression against Saudi vessels and airspace, as well as of Iran's calls to overthrow the Saudi Arabian regime. You know the facts of Iranian efforts to intervene in the internal affairs of all the countries of the region, without exception. You also know that there is in Iran an alternate Government for many of the legitimate regimes in our region. You know of Iran's role in terrorism in Arab States of North Africa, which have been obliged to close Iranian embassies to avoid subversive and seditious acts carried out and financed by those embassies. You certainly also know of the facts of the acts of terrorism committed by Iranian agents even in non-Islamic States, such as in European countries. You know of the hostage game used by the Iranian regime as a means of political blackmail and the acquisition of arms to enable it to continue war and aggression against my country and others in the region.
All these acts of aggression which are being committed by Iran against the countries of the region nine years after the establishment of its anomalous regime fall within the meaning of armed aggression under the definition of aggression approved by the General Assembly, to which I have already referred. If Iraq has borne more Iranian aggression than the other countries of the region it is only because there are 1,180 kilometres of common boundaries between Iraq and Iran and because our cities are only a few kilometres from those borders and the capital of our country is only 120 kilometres away from them.
This is the Iranian regime whose representatives come to this forum to shed crocodile tears before members so as to make members believe that they are the victims of aggression. No one, however, has asked the representatives of the Iranian regime about their definition of aggression. The Iranian regime conceives aggression in terms different from those accepted by the other States of the world. According to the Iranian regime, it is aggression for my country to defend Itself against Iran's attempts to invade my country. In the view of the rulers of Tehran, it Is aggression not to allow them to intervene in our internal affairs, and it Is also aggression not to allow them to violate the rules of International law and the rules of conduct among States whenever they desire to do so. Aggression, in the eyes of the rulers of Tehran, consists in not allowing them to Impose their hegemony on the countries of the region. That is the concept of aggression of the rulers in Tehran.
The anomalous and criminal Iranian regime, which wallows In the bloodbaths it has triggered in its country, which has driven children over minefields, which has sent hundreds of thousands of human beings to their deaths by its insistence on war for more than seven years, which treats international law and the rules of conduct among States with contempt, which has slaughtered prisoners of war and subjected them to unspeakable atrocities, which has failed to build good relations with any other State of the world apart from opportunistic and business relations with a few countries, which poses a threat to international security and stability, which lays down mines in international waters in the Gulf and threatens free navigation and which commits crimes in the region and in many areas of the world - such a regime has no right to set out conditions to the international Organization. Anyone who wishes to satisfy that regime and bargains with it at the expense of the principles of international law and the rules for the settlement of disputes between States is not rendering any service to peace, justice and the supremacy of law in the world. Such a person could be either miscalculating or seeking cheap gains at the expense of respect for the Charter and international law and respect for this Organization, as well as at our expense, we, the peoples of the region, which are being subjected to Iranian aggression, terrorism and blackmail.
I should like, therefore, to make it quite clear that Iraq, which has struggled and striven with courage and ability against the Iranian aggression, and which has protected its sovereignty, security and the life of its citizens against the barbaric waves of invasion waged by Iran year after year, has stood as an Invincible barrier to protect the region and the world from Iran's evil. Any sensible person can well imagine what great dangers would threaten the region and the world should that barrier, God forbid, give way. Iraq will never allow more concessions to that murderous monster with its insatiable appetite for aggression, expansion and blackmail. 
The Iranian regime has rejected the resolutions of the Security Council one after the other, from resolution 479 (1980), adopted in September 1980, up to resolution 588 (1986), adopted in October 1986. Each time it has attacked the Security Council, blackmailed it and said: "I do not like this resolution. If you want me to accept a resolution from the Council, you should include in it such and such".
When we come to the Security Council to deal with the situation and discuss the question of adopting another resolution, we find certain parties behind the scenes in the Security Council saying: "Well, let us include something of what Iran wants; perhaps this other resolution will be acceptable to it". And the - second resolution includes what Iran wants. But Iran then rejects the second resolution, just as it rejected the first, stating that it has not been given enough. The attempt is repeated a third, fourth and fifth time. Iran rejects all these attempts and continues the war, the blackmail and the game of deception.
We have witnessed such scenes on all the occasions on which the conflict has been discussed, and we have heard the repeated Iranian claims and demands. On all those occasions the Security Council has made concessions with the object of achieving peace. Peace, however, has not been achieved; the war has continued. After the adoption of each resolution of the Security Council, the Iranian regime has undertaken a new campaign to invade Iraq, to reinforce its political blackmail with a military act it has tried to Impose on the ground. If, God forbid, the Iranian regime had been successful in only one of those invasions, which we have opposed and foiled, that would have been enough for Iran to establish its hegemony over the entire Gulf area and to extend its power even further, thereby overturning all balances and confronting the world with a dangerous situation. 
Now there exists a binding resolution, adopted by the Security Council under Chapter VII of the Charter - resolution 598 (1987). It is the strongest resolution ever adopted concerning the conflict, and it is also among the strongest resolutions adopted by the Security Council in its history. It was adopted unanimously by the 15 members of the Security Council, and is unambiguously cleat j its meaning needs no interpretation. The first step in implementing it is the observance of a comprehensive cease-fire, with withdrawal to internationally-recognized borders; the second is the establishment of supervision over that process; the third is the release and repatriation of prisoners-of-war. Thus the various steps follow each other in sequence. This is what Security Council resolution 598 (1987) says, not the delegation of Iraq.
Now we see the representatives of Iran attacking the Security Council, as they did seven years ago, and placing conditions on it. They have rejected this balanced resolution, and they want the Security Council to interpret its own resolutions in the manner they, the representatives of Iran, desire. They want the Council to read the resolution in Persian. What we call for is respect by the Security Council for its own resolution and its strong rejection of the attempts at blackmail and deception. This is not just an Iraqi demand; it is a demand in harmony with the resolution and its true meaning. We regret that some of those who voted for the resolution are acquiescing in the attempted acts of blackmail and deception by Iran although they participated in its formulation and voted for it.
We hope that there will be an end to those attempts and that the text of the resolution, which was adopted unanimously by members of the Council, will be observed. We also call on the Council to move forward unhesitatingly, without succumbing to any kind of manoeuvre or blackmail, within the context of resolution 598 (198T), namely# use of the means provided by the Charter for the purpose of establishing comprehensive and durable peace.
I should like on this occasion to state again that we welcome resolution 598 (1987) and are prepared to co-operate with the Secretary-General and the Security Council to implement it faithfully and honestly and as it stands. We shall strongly reject any attempt to review the resolution or the arrangement of its provisions.
Finally, I should like to point out that if one is searching for more evidence on the contempt of the Iranian regime for international law and its non-adherence to its obligations under the Charter, then the statement of the President of that regime, made on Tuesday last made from this rostrum, provides the best possible such evidence. It was full of insults and abusive language against the Security Council and its permanent and non-permanent members over more than seven years# numbering more than 40 Member States from all continents.
The President of the Iranian regime, speaking from the rostrum of the United Nations, did not say that his country adheres to the Charter of the United Nations and international law. We delivered a lecture to the Assembly on the concepts of his regime and his concept of international relations. We did not commit himself to respect the rules of our age, developed over the 40 years that have passed since the establishment of the United Nations.
That statement, full of falsifications and lies and contradicted by the daily actions of the Iranian regime over the last nine years, clears any remaining doubts to the true position of that aggressive and expansionist regime. The statement puts an end to all the utterances, which have no basis in reality, that have been made in certain circles concerning a probable change in Iran's position on the resolutions of this Organization and the will of the international community. 
The President of the Iranian regime in fact declared war on the international community and the system of international relations as we know it in this Hall, filled as it is, with the representatives of the peoples of the world. We has revealed all the cards which the Iranian regime, and those who keep it company, have tried to cover. It remains for the international community - and the Security Council in particular - to declare itself, to affirm its credibility and to maintain before the world respect for the Charter of the United Nations, the hope of all peoples, on which they rely to face aggression decisively and achieve a just peace.
